FILED
                             NOT FOR PUBLICATION                              OCT 30 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30171

                Plaintiff - Appellee,            D.C. No. 3:09-cr-5844-RJB-1

  v.
                                                 MEMORANDUM *
WILLIAM FITZGERALD JEROME,

                Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Western District of Washington
                      Robert J. Bryan, District Judge, Presiding

                             Submitted October 12, 2012 **
                                 Seattle, Washington

Before:         TASHIMA, M. SMITH, and CHRISTEN, Circuit Judges.

       William Jerome appeals the district court’s denial of his motion for

reconsideration of his probation revocation. At the revocation hearing, the district



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
court found that Jerome had committed four instances of domestic violence, which

violated the conditions of his probation. After the hearing, Jerome received notice

that a state agency investigating two of the four incidents declined to file charges,

citing insufficient evidence. Jerome moved for reconsideration based on the

agency’s decision. The district court reviewed the new evidence and denied the

motion. Jerome contends that the district court applied the wrong standard on

reconsideration and erred in denying his motion to reconsider.

      We review the district court’s decision to deny the motion for

reconsideration for abuse of discretion. Herbst v. Cook, 260 F.3d 1039, 1044 (9th

Cir. 2001). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We need not decide whether the district court applied the wrong standard in

deciding the motion for reconsideration because denial of the motion would be

justified under any of the standards proposed by the parties. The district court

considered Jerome’s evidence and concluded that it would not have changed the

court’s ultimate decision. This conclusion was entirely reasonable: the state

agency report dealt with only two of the four alleged instances of domestic abuse

on which the revocation was based – those against Jerome’s son. The report did

not address the other two instances – those against Jerome’s wife – that also

provided a sufficient basis to revoke Jerome’s probation.


                                           2
      The district court did not abuse its discretion in denying Jerome’s motion for

reconsideration. See United States v. Hinkson, 585 F.3d 1247, 1261 (9th Cir.

2009) (en banc).

      AFFIRMED.




                                         3